Filed:   May 29, 1996


                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT



                              No. 95-7422
                           (CA-95-1597-DKC)



Darrell L. Ricks,

                                               Plaintiff - Appellant,

         versus

Donald Waltemeyer, et al,

                                              Defendants - Appellees.




                              O R D E R


    The Court amends its opinion filed May 21, 1996, as follows:

    On page 2, line 8 of opinion -- the phrase "that has convic-
tion" is corrected to read "that his conviction."
                                       For the Court - By Direction



                                          /s/ Bert M. Montague

                                                     Clerk
                             UNPUBLISHED
                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7422



DARRELL L. RICKS,

                                             Plaintiff - Appellant,

         versus

DONALD WALTEMEYER; WILLIAM COLE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CA-
95-1597-DKC)


Submitted:   January 16, 1996                Decided:   May 21, 1996


Before WILKINSON, Chief Judge, and WIDENER and WILLIAMS, Circuit
Judges.

Affirmed by unpublished per curiam opinion.


Darrell L. Ricks, Appellant Pro Se. Robert Charles Verderaime,
VERDERAIME & DUBOIS, Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     Appellant appeals from the district court's order denying his

Fed. R. Civ. P. 60(b) motion to alter or amend judgment. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm the district court's order

but on modified grounds. Appellant's motion fails because his 42
U.S.C. § 1983 (1988) claim calls into question the validity of his

confinement, Preiser v. Rodriguez, 411 U.S. 475, 489 (1973), and he
has not established that his conviction has been rendered invalid.

See Heck v. Humphrey, ___ U.S. ___, 62 U.S.L.W. 4594 (U.S. June 24,

1994) (No. 93-6188). Thus, the district court did not abuse its

discretion by denying the motion. See United States v. Williams,
674 F.2d 310, 312 (4th Cir. 1982). We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                3